DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 10/07/2022. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
3.	Claims 1, 6-8 and 13-15 are currently pending
Claims 2-5 and 9-12 are canceled.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection identified in the art to Bross submitted in the IDS of 10/07/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application does not currently name joint inventors. 
5.	Claims 1, 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Sato Kazushi (hereinafter Sato) (WO 2012173063A1), and JP2011135722A - herein attached for page/line reference- in view of Juniki Tanaka et al., (hereinafter Tanaka) (US 2014/0369408) in lieu of BENJAMIN BROSS, et al., (hereinafter Bross); Versatile Video Coding (Draft 3), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC1/SC29/WG11, 12th Meeting, Macao, CN, October 3-12, 2018, Doc. No. JVET-L1001-v6, XP030198630.

Re Claim 1. (Currently Amended) Sato discloses, an image encoding apparatus for encoding an image(an encoder 943, Pg.43, Lin.23, 33) comprising: 
a prediction unit configured to generate, for a target block to be encoded(a prediction unit selecting at unit 113 the intra-prediction unit 114, or the inter-prediction unit 115 of a block to be encoded, Pg.7, Lin.12-13 , 21-22, 23-24), and 
obtain prediction errors that are a difference between the target block and the predicted image (deriving the prediction error i.e., residual, Pg.3, Lin.19, 21); 
a transform unit configured to frequency-transform the prediction errors obtained by the prediction unit, to derive transform coefficients (the transform unit 104 deriving the transform coefficient block, Pg.8 Lin.6, Pg.13 Lin.14); 
a quantization unit configured to quantize, using a quantization matrix, transform coefficients obtained by the transform unit (quantization unit quantizing the transform coefficients by using a quantization  matrix set by the setting unit,   Pg.5 Lin.2-4); and 
an encoding unit configured to entropy-encode quantized transform coefficients obtained by the quantization unit (an encoding unit, 943 Pg.44 Lin.1-3, 10), 
wherein in a case where the prediction unit generates the predicted image by obtaining a value from a weighted average of (to the extent that the encoding is performed on the quantized transformed coefficients, and that the predicted image is obtained from the weighted average of the such quantized coefficients, according to the prediction mode determined at the mode selector for inter and intra prediction, the respective weighted average is taught at Pg.4 Lin.8-9, Pg.47 Lin.27-30)  
(a) an intra-prediction image obtained by intra-prediction (Pg.3 Lin.30-31, Pg.4 Lin.1) and 
(b) an inter-prediction image obtained by inter-prediction (in case of an inter prediction mode, Pg.4 Lin.12), 
the quantization unit uses a predetermined quantization matrix for inter-prediction (the quantization matrix may be set to a predetermined quantization matrix value for a predetermined prediction mode, i.e., initial value, Pg.4 Lin.13-14, Pg.15 Lin.27-30, Pg.31 Lin.29-31 or during inter prediction mode selection, at Pg.47 Lin.31-35, Pg.50 Lin.1-7)


In order to emphasize the claimed limitation identifying a default quantization matrix being used for scaling the size of a transform, the art to Tanaka teaches, 
wherein in a case where the prediction unit generates the predicted image by obtaining a value from a weighted average of (per Pg.47 Lin.29-31 herein cited; 
(8) The quantization matrix is ​​a one-to-one mixture of two of the basic quantization matrices corresponding to prediction directions orthogonal to each other when the prediction mode of the region is the direct current mode or in the case of the inter prediction mode (5) to (7)) and a predetermined quantization matrix for inter-prediction (using a predefined scaling quantization matrix for the intra and inter prediction as a default quantization matrix, depicted in code at Fig.7-8 and explicitly defined at Fig.9 herein cited for brevity,


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, or Fig.10-12 and Fig.15 having a matrix processing unit 150 as well in Fig.16 at units 161-162 preliminary scaling and applying a second quantization at 183 further represented in the flow diagram at Fig.20, Par.[0150]-[0159], [0203] with the scaling list being used at quantization unit 130 by processing unit 150 and encoded at Par.[02018]-[0215] with the quantization matrix encoding process being depicted in Fig.20 Par.[0257]-[0267]).
Furthermore, Bross teaches about weighted average of the prediction process, 
wherein in a case where the prediction unit generates the predicted image by obtaining a value from a weighted average of 
(a) an intra-prediction image obtained by intra-prediction and 
(b) an inter-prediction image obtained by inter-prediction (applying a weighted average to the prediction process comprised of inter-merge prediction and to the intra prediction modes Sec.8.3.5.5), 
	The ordinary skilled in the art would have found obvious to associate the teachings of Sato related to a coding method based on a predetermined preliminary quantization matrix of an initial value Pg.47 Lin. 34 according to the intra-prediction mode Pg.47 Lin.17 and the inter-prediction mode Pg.47 Lin.31 and to combine with the analogous art to Tanaka, teaching about replacing matrix coefficients of a quantization matrix (Abstract) to obtain the reduction in the coding amount of a quantization matrix, (Tanaka: Par.[0020) in order to improve the coding efficiency as taught by (Sato: Pg.1 Lin.3) to furthermore combine with Bross teaching the matter where a weighted average is applied to both, inter and intra prediction for the same common purpose of improving coding process, thus deeming the combination predictable.
2-5. (Canceled)  
  
Re Claim 6. (Currently Amended) Sato, Tanaka and Bross disclose, the image encoding apparatus according to claim 1, further comprising:  
Sato teaches about the, the quantization matrix used by the quantization unit is encoded (Pg.2 Lin.20-21)
Tanaka teaches about the, the quantization matrix used by the quantization unit is encoded (coding the quantization matrix, Par.[0002]-[0003],[0011],[0020]); and 
Bross teaches about the, encoded data obtained by the encoding unit and encoded data of the quantization matrixis combined (encoding the combined inter prediction merge combined with the intra prediction mode, Sec.8.3.5.5).  

Re Claim 7. (Currently Amended) This claim represents the control method of encoding a sequence of images identified at the similar limiting process steps though by a different syntax at the apparatus of claim 1, hence it is rejected based on the same evidentiary probe mutatis mutandis.

Re Claim 8. (Currently Amended) This claim represents the image decoding apparatus for decoding image data on a block basis, where the prediction loop at the encoding apparatus of claim 1, performs the same steps as the decoding method herein claimed, hence it is rejected based on the same evidentiary probe mutatis mutandis.

9-12. (Canceled) 

Re Claim 13. (Currently Amended) This claim represents the control method of decoding a sequence of images identified at the similar limiting process steps though by a different syntax at the prediction loop at apparatus of claim 1, hence it is rejected based on the same evidentiary probe mutatis mutandis.

Re Claim 14. (Currently Amended)  This claim represents the non-transitory computer-readable storage medium storing a program which, when read and executed by a computer performs each and every limiting steps of the encoding apparatus at claim 1, hence it is rejected based on the same evidentiary probe mutatis mutandis.
	
Re Claim 15. (Currently Amended)  This claim represents the non-transitory computer-readable storage medium storing a program which, when read and executed by a computer performs each and every limiting steps of the decoding apparatus at claim 8, hence it is rejected based on the same evidentiary probe mutatis mutandis. 
   


Conclusion
6.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/